DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 12-15, and 18-19 are currently pending. Claims 1, 4-8, 12-15, and 18-19 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed February 08, 2021, with respect to objection and 35 U.S.C. 112(b) rejection of Claim 19 have been fully considered and are persuasive in light of amendments.  The objection and 35 U.S.C. 112(b) rejection of Claim 19 have been withdrawn. 
Regarding the 35 U.S.C. 112(f) interpretation, Applicant is believed to be referring to the statements made in the response on Pg. 4-6 of the response filed April 06, 2020. This was addressed in Pg. 2-3 of the Final Rejection filed June 11, 2020. No additional arguments have been provided in the current response.
Applicant's arguments, see Pg. 8-10 of the response, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
As best understood, Applicant appears to argue the number of references as noted by the reference to six separate references. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Should Applicant have specific reasoning to make the conclusory statement that one of ordinary skill would not arrive at the claimed invention as a whole in light of the references, Applicant is suggested to specifically point out such reasoning.  

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  
Regarding Claims 5 and 19, Line 4 of Claim 5 and Line 20 of Claim 19 recite “fan rotational axis”. This is believed to be in reference to the “fan rotation axis”. Applicant is suggested to amend such that they are recited similarly.   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Line 21 recites “rotary crank”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is believed this limitation is in reference to the “rotary crank arm”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 8, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey (US 2,225,209 A), hereinafter Dewey, in view of Roberts (US 2,698,772 A), hereinafter Roberts, Benevelli et al. (US 2016/0025102 A1), hereinafter Benevelli, Strosser et al. (US 5,320,186 A), hereinafter .
Regarding Claim 1, interpreting “motion transmitter” under 35 U.S.C. 112(f) to be a rod or equivalents there of as described in [0024] of the Specification filed, Figure 2 of Dewey teaches a variable pitch fan assembly, comprising: a fan configured to rotate about a fan rotation axis and comprising blades (45) with a pitch that is variable, a piston (20) connected to the fan and configured to move axially relative to the fan rotation axis to change the pitch of the blades (45) (Pg. 2, Right Col., Lines 45-64). A rotary crank arm (56) yieldably biased toward the piston (20) (via 50), wherein a crank rotation axis (see rotation at 57) is perpendicular to the fan rotation axis, a motion transmitter (25) positioned in communication with the piston (20) and the rotary crank arm (56) to transmit motion axially therebetween relative to the fan rotation axis, a bearing (27) mounted to the motion transmitter (25), wherein the piston (20) is connected to the motion transmitter (25) via the bearing (27) such that the piston (20) is configured to rotate relative to the motion transmitter (27) with the fan about the fan rotation axis, the bearing (27) comprises an outer race and an inner race. 
Dewey does not expressly teach a spacer as claimed. However, the addition of a spacer would have been obvious in view of Roberts. 
Figure 3 of Roberts teaches a bearing assembly wherein a spacer (39) is supported on the outer race of a bearing (36). Spacer (39) allows for absorption of vibratory motion (Col. 2, Lines 37-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey such that a spacer is supported on the outer race of the bearing as suggested by Roberts, to spaces the piston apart from the inner race. 
Dewey and Roberts do not expressly teach an axle or sensor as claimed. However, providing an axle and sensor would have been obvious in view of Benevelli and Strosser. 
Figure 3 of Benevelli teaches a variable pitch fan assembly wherein an actuator (20) pushes a motion transmitter (27) to change the pitch of fan blades (2) [0094-0097]. Benevelli acknowledges that with a sensor, the feedback control can be improved. Benevelli proposes various places the sensor may be placed which directly or indirectly measure the resulting pitch caused by the position of rack and pinion (5) [0118-0121]. Thus, there are multiple parts related to the actuation system that are suitable for determining the resulting pitch of the blades. Figure 2 of Strosser teaches an assembly with a rotary crank arm (20), wherein an axle (as noted by 70 being driven by shaft 18) is configured to rotate about a crank rotation axis including the rotary crank arm (20), a sensor (70) connected to the axle and configured to detect rotation of the rotary crank arm (20) about the crank rotation axis and generate an angular position signal based on the detected rotation of the rotary crank arm. The sensor (70) is a rotary potentiometer (Col. 3, Lines 52-57). Thus, the sensing of the rotation of a rotary crank arm via a rotary potentiometer may be used to detect the positioning of other parts of the assembly, such as hitch (14). The addition of an axle itself helps provide a driving force for the sensor (Col. 3, Lines 52-62, Col. 7, Lines 39-46). Therefore, Benevelli teaches benefits of providing a sensor for a variable pitch fan while Strosser exemplifies known implementations of a sensor for a rotary crank arm to detect the positioning of other parts of an assembly that move in relation to the rotation of the rotary crank arm. Together in view of Dewey, these references show that the sensing of a blade pitch through rotation of a rotary crank arm would have been obvious to one of ordinary skill in the art since the variable pitch fan (taught by Dewey), sensing of pitch based 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the variable pitch fan assembly taught by Dewey-Roberts with a sensor positioned to detect and generate an angular position signal of the rotary crank arm indicative of the pitch of the blades, the sensor being a rotary potentiometer as suggested by Benevelli and Strosser, to provide the benefit of improved feedback control through the use of a known method of determining positions. The known use of the sensor as arranged in the claim predictably results in providing suitable information for the improved feedback control. 
Dewey, Roberts, Benevelli, and Strosser do not expressly teach a spherical interface as claimed. However, a spherical interface would have been obvious in view of Brioschi.
Figures 1-2 of Brioschi teach an assembly where a motion transmitter (17) and a rotary crank arm (13) cooperate to provide a spherical interface (between 20 and 21) therebetween, the motion transmitter (17) includes a spherical end portion (21), and the rotary crank arm (13) includes a spherical groove (20) receiving the spherical end portion (21). The spherical interface reduces friction, allowing for less force to be required when using the rotary crank arm for braking [0027-0028]. Brioschi shows how there is more than one known type of interfacing between a rotatable crank arm and a respective linear motion transmitter besides the arm-end plate interface shown in Figure 2 of Dewey. Although they are of different shape, functionally, both interfaces are capable of transmitting rotational motion to linear motion and vice versa. Therefore, the teachings of Brioschi would be beneficial to the arrangement taught by Dewey. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by 
Dewey, Roberts, Benevelli, Strosser, and Brioschi do not expressly teach a sleeve keyed relative to the axle such that the rotation of the axle causes rotation of the sleeve as claimed. However, the addition of a sleeve that is keyed would have been obvious in view of Theurer. 
Figure 5 of Theurer teaches an assembly using a sensor in the form of a rotary potentiometer (128), similar to Strosser, with an axle (126). The sensor (128) includes a sleeve that is keyed relative to the axle (126) such that the rotation of the axle (126) causes rotation of the sleeve (Col. 10, Lines 31-32). This provides attachment between the axle and the sensor. Note that to be “keyed’ is a known art term involving a cylindrical object having a key inserted in a keyway that is sleeved by a second object for conjoint rotation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan assembly taught by Dewey-Roberts-Benevelli-Strosser-Brioschi such that the sensor includes a sleeve that is keyed relative to the axle as suggested by Theurer, to provide the benefit of suitably attaching the sensor to the axle. 
Regarding Claim 4, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1. 
The modification by Roberts in Claim 1 results wherein the spacer contacts the bearing and the piston and comprises a ring surrounding the outer race and a lip extending radially from the ring relative to the fan rotation axis and axially between the bearing and the piston relative to the fan rotation axis so as to space the piston axially apart from the inner race relative to the fan rotation axis. As seen in Figure 2 of Dewey, bearing (27) has an outer race resting against 
Regarding Claim 6, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1.
Dewey is silent in regards to a housing. However, a housing would have been obvious in view of Benevelli. 
Figure 3 of Benevelli teaches a variable pitch fan assembly comprising a housing (26 and surrounding 20), wherein the fan (1) is supported for rotation relative to the housing (26) about the fan rotation axis (X), the housing comprising a cavity (surrounding 20) and a bore (surrounding 27) extending from the cavity, an actuator (20) positioned in the cavity, and a motion transmitter (27) positioned in the bore for linear movement therein along the fan rotation axis (X). The housing (26) functions as a support element to hold the assembly in place [0085-0086]. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey-Benevelli-Strosser-Brioschi such that there is a housing as suggested by Benevelli, to provide the benefit of supporting the assembly. The combination would accommodate for the rotary crank arm and motion transmitter of Dewey rather than the actuator of Benevelli. 
Regarding Claim 8, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1. 
the motion transmitter (25) and the rotary crank arm (56) are positioned in slidable contact with one another, as shown by the interaction with plate (26) (Pg. 3, Left Col., Lines 9-11). 
Regarding Claim 12, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1.
The modification in Claim 1 by Brioschi results wherein the spherical groove (20) extends lengthwise along a periphery of the rotary crank arm (13), as exemplified by the groove (20) extending along the rotary crank arm in Figures 1-2 of Brioschi. 
Regarding Claim 13, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1. 
The modification in Claim 1 by Brioschi results wherein the spherical groove (20) lies in an imaginary plane perpendicular to the crank rotation axis, as exemplified in Figures 1-2 of Brioschi. Paragraph [0017] details that crank arm (13) is hinged by pin (16). The rotation axis about (16) is in the direction “into” and “out of” the page in the view shown in Figures 1-2. Meanwhile, the groove (20) lies in the plane of the page, which is perpendicular to said axis. 
Regarding Claim 14, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1. 
Figure 2 of Dewey teaches wherein the motion transmitter (25) is configured as a rod. 
Regarding Claim 15, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1. 
Figure 2 of Dewey teaches wherein the motion transmitter (25) is positioned to transmit motion linearly between the piston (20) and the rotary crank arm (56) (Pg. 3, Right Col., Lines 48-58). 
Regarding Claim 18, as far as it is definite and understood, interpreting “motion transmitter” under 35 U.S.C. 112(f) to be a rod or equivalents thereof as described in [0024] of the Specification filed, Figure 2 of Dewey teaches a variable pitch fan assembly, comprising: a fan configured to rotate about a fan rotation axis and comprising blades (45) with a pitch that is variable, a piston (20) connected to the fan and configured to move axially relative to the fan rotation axis to change the pitch of the blades (45) (Pg. 2, Right Col., Lines 45-64). A rotary crank arm (56) yieldably biased toward the piston (20) (via 50), a motion transmitter (25) positioned in communication with the piston (20) and the rotary crank arm (56) to transmit motion axially therebetween relative to the fan rotation axis, a bearing (27) mounted to the motion transmitter (25), wherein the piston (20) is connected to the motion transmitter (25) via the bearing (27) such that the piston (20) is configured to rotate relative to the motion transmitter (27) with the fan about the fan rotation axis, the bearing (27) comprises an outer race and an inner race. 
Dewey does not expressly teach a spacer as claimed. However, the addition of a spacer would have been obvious in view of Roberts. 
Figure 3 of Roberts teaches a bearing assembly wherein a spacer (39) is supported on the outer race of a bearing (36). Spacer (39) allows for absorption of vibratory motion (Col. 2, Lines 37-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey such that a spacer is supported on the outer race of the bearing as suggested by Roberts, to provide the benefit of reducing vibrations. The presence of the spacer in the modification spaces the piston apart from the inner race. 
Dewey and Roberts do not expressly teach a sensor as claimed. However, providing a sensor would have been obvious in view of Benevelli and Strosser. 
a sensor, the feedback control can be improved. Benevelli proposes various places the sensor may be placed which directly or indirectly measure the resulting pitch caused by the position of rack and pinion (5) [0118-0121]. Thus, there are multiple parts related to the actuation system that are suitable for determining the resulting pitch of the blades. Figure 2 of Strosser teaches an assembly with a rotary crank arm (20), a sensor (70) positioned to detect an angular position of the rotary crank arm (20). The sensor (70) is a rotary potentiometer (Col. 3, Lines 52-57). Thus, the sensing of the rotation of a rotary crank arm via a rotary potentiometer may be used to detect the positioning of other parts of the assembly, such as hitch (14) (Col. 3, Lines 52-62, Col. 7, Lines 39-46). Therefore, Benevelli teaches benefits of providing a sensor for a variable pitch fan while Strosser exemplifies known implementations of a sensor for a rotary crank arm to detect the positioning of other parts of an assembly that move in relation to the rotation of the rotary crank arm. Together in view of Dewey, these references show that the sensing of a blade pitch through rotation of a rotary crank arm would have been obvious to one of ordinary skill in the art since the variable pitch fan (taught by Dewey), sensing of pitch based on the positioning of another part of the assembly attached to the blades (taught by Benevelli), and sensing of positioning of another part of an assembly based on the orientation of a rotary crank (taught by Strosser), are all known in the art. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the variable pitch fan assembly taught by Dewey-Roberts with a sensor positioned to detect an angular position of the rotary crank arm, the angular position indicative of the blade pitch, the sensor being a rotary potentiometer as suggested by Benevelli and Strosser, to provide the benefit of improved feedback control through the use of a known 
Dewey, Roberts, Benevelli, and Strosser do not expressly teach a spherical interface as claimed. However, a spherical interface would have been obvious in view of Brioschi.
Figures 1-2 of Brioschi teach an assembly where a motion transmitter (17) and a rotary crank arm (13) cooperate to provide a spherical interface (between 20 and 21) therebetween, the motion transmitter (17) includes a spherical end portion (21), and the rotary crank arm (13) includes a spherical groove (20) receiving the spherical end portion (21). The spherical interface reduces friction, allowing for less force to be required when using the rotary crank arm for braking [0027-0028]. Brioschi shows how there is more than one known type of interfacing between a rotatable crank arm and a respective linear motion transmitter besides the arm-end plate interface shown in Figure 2 of Dewey. Although they are of different shape, functionally, both interfaces are capable of transmitting rotational motion to linear motion and vice versa. Therefore, the teachings of Brioschi would be beneficial to the arrangement taught by Dewey. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey-Roberts-Benevelli-Strosser such that the motion transmitter and the rotary crank arm cooperate to provide a spherical interface therebetween, the motion transmitter including a spherical end portion and the rotary crank arm including a spherical groove as suggested by Brioschi, to provide the benefit of a motion transmitting interface with reduced friction.
Dewey, Roberts, Benevelli, Strosser, and Brioschi do not expressly teach a sleeve keyed such that displacement of the rotary crank causes rotation of the sleeve as claimed. However, the addition of a sleeve that is keyed would have been obvious in view of Theurer. 
The sensor (128) includes a sleeve that is keyed such that displacement of the axle (126) causes rotation of the sleeve (Col. 10, Lines 31-32). This provides attachment between the axle and the sensor. Thus, a keyed sleeve allows for a form of attachment between the sensor and a corresponding rotational part. Note that to be “keyed’ is a known art term involving a cylindrical object having a key inserted in a keyway that is sleeved by a second object for conjoint rotation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan assembly taught by Dewey-Roberts-Benevelli-Strosser-Brioschi such that the sensor includes a sleeve that is keyed such that displacement of the rotary crank causes rotation of the sleeve as suggested by Theurer, to provide the benefit of suitably attaching the sensor. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Roberts, Benevelli, Strosser, Brioschi, and Theurer as applied to Claims 1 and 6 above, and further in view of Zipay (US 1,877,115 A), hereinafter Zipay.
Regarding Claim 5, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 1. 
Dewey is silent in regards to a housing. However, a housing would have been obvious in view of Benevelli.
Figure 3 of Benevelli teaches a variable pitch fan assembly comprising a housing (26 and surrounding 20), a motion transmitter (27) positioned in a bore of the housing. The housing (26) functions as a support element to hold the assembly in place [0085-0086]. 

Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer do not expressly teach of a bushing as claimed. However, a bushing would have been obvious in view of Zipay.
Figure 4 of Zipay teaches a variable pitch fan assembly having a sleeve (25), a bushing (28), and a shaft (2). The bushing (28) allows for the sleeve to be capable of rotating with the shaft but slidable in the longitudinal direction (Pg. 2, Lines 90-95). As seen in Figure 2 of Dewey, motion transmitter (25) is in a similar arrangement where it may rotate but still has to slide along the longitudinal fan rotation axis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey-Roberts-Benevelli-Strosser-Brioschi-Theurer such that there is a bushing positioned in a bore of the housing, the motion transmitter positioned in the bushing for axial and rotational movement as exemplified by Zipay, predictably resulting in a known arrangement capable of rotational and sliding movement. 
Regarding Claim 7, Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer teach the variable pitch fan assembly as set forth in Claim 6. 
Dewey, Roberts, Benevelli, Strosser, Brioschi, and Theurer do not expressly teach of a bushing as claimed. However, the addition of a bushing would have been obvious in view of Zipay for the same reasons as set forth with respect to Claim 5 above. Similar to Claim 5, the modification results in a bushing positioned in the bore and the motion transmitter positioned in the bushing. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Roberts, Benevelli, Zipay, Albrecht et al. (US 2019/0136867 A1), hereinafter Albrecht, and Brioschi.
Regarding Claim 19, interpreting “motion transmitter” under 35 U.S.C. 112(f) to be a rod or equivalents there of as described in [0024] of the Specification filed, Figure 2 of Dewey teaches a variable pitch fan assembly, comprising: a fan configured to rotate about a fan rotation axis and comprising blades (45) with a pitch that is variable, a piston (20) connected to the fan and configured to move axially relative to the fan rotation axis to change the pitch of the blades (45) (Pg. 2, Right Col., Lines 45-64). An axle (at 57) configured to rotate about a crank rotation axis and including a rotary crank arm (56) yieldably biased toward the piston (20) (via 50); a motion transmitter (25) positioned in communication with the piston (20) and the rotary crank arm (56) to transmit motion axially therebetween relative to the fan rotation axis, a bearing (27) mounted to the motion transmitter (25), wherein the piston (20) is connected to the motion transmitter (25) via the bearing (27) such that the piston (20) is configured to rotate relative to the motion transmitter (27) with the fan about the fan rotation axis, the bearing (27) comprises an outer race and an inner race. 
Dewey does not expressly teach a spacer as claimed. However, the addition of a spacer would have been obvious in view of Roberts. 
Figure 3 of Roberts teaches a bearing assembly wherein a spacer (39) is supported on the outer race of a bearing (36). Spacer (39) allows for absorption of vibratory motion (Col. 2, Lines 37-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey such that a spacer is supported on the outer race of the bearing as suggested by Roberts, to spaces the piston apart from the inner race. 
Dewey is silent in regards to a housing. However, a housing would have been obvious in view of Benevelli.
Figure 3 of Benevelli teaches a variable pitch fan assembly comprising a housing (26 and surrounding 20), a motion transmitter (27) positioned in a bore of the housing. The housing (26) functions as a support element to hold the assembly in place [0085-0086]. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey-Roberts such that there is a housing as suggested by Benevelli, to provide the benefit of supporting the assembly. 
Dewey, Roberts, and Benevelli do not expressly teach of a bushing as claimed. However, a bushing would have been obvious in view of Zipay.
Figure 4 of Zipay teaches a variable pitch fan assembly having a sleeve (25), a bushing (28), and a shaft (2). The bushing (28) allows for the sleeve to be capable of rotating with the shaft but slidable in the longitudinal direction (Pg. 2, Lines 90-95). As seen in Figure 2 of Dewey, motion transmitter (25) is in a similar arrangement where it may rotate but still has to slide along the longitudinal fan rotation axis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey-Roberts-Benevelli such that there is a bushing positioned in a bore of the housing, the motion transmitter positioned in the bushing for axial and rotational movement as exemplified by Zipay, predictably resulting in a known arrangement capable of rotational and sliding movement. 

Figure 3 of Benevelli teaches a variable pitch fan assembly wherein an actuator (20) pushes a motion transmitter (27) to change the pitch of fan blades (2) [0094-0097]. Benevelli acknowledges that with a sensor, the feedback control can be improved. Benevelli proposes various places the sensor may be placed which directly or indirectly measure the resulting pitch caused by the position of rack and pinion (5) [0118-0121]. Thus, there are multiple parts related to the actuation system that are suitable for determining the resulting pitch of the blades. Figure 2 of Albrecht exemplifies that when a crank arm, such as arm (64), is attached to the variable pitching mechanism, a sensor (67) positioned to detect the linear travel, directly related to the angular position of the rotary crank arm (64), the angular position indicative of the pitch of the blades, may be used as a measurement of the pitch angle [0043]. Therefore, Benevelli teaches benefits for providing a sensor while Albrecht exemplifies known implementations of sensors for crank arms of variable pitch fan assemblies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable pitch fan assembly taught by Dewey-Roberts-Benevelli-Zipay with a sensor positioned to detect an angular position of the rotary crank arm as suggested by Benevelli and Albrecht, to provide the benefit of improved feedback control through the use of a known method of determining blade pitch. 
Dewey, Roberts, Benevelli, Zipay, and Albrecht do not expressly teach a spherical groove or spherical end portion as claimed. However, a spherical groove and spherical end portion would have been obvious in view of Brioschi.
Figures 1-2 of Brioschi teaches an assembly where a motion transmitter (17) includes a spherical end portion, and a rotary crank arm (13) includes a spherical groove (20) (i) receiving the spherical end portion (21) and (ii) extending lengthwise along a periphery of the rotary crank arm (13), and (iii) lying in an imaginary plane perpendicular to the crank rotation axis (13 rotates about 16, therefore the rotation axis is perpendicular to the plane) [0017]. The spherical interface reduces friction, allowing for less force to be required when using the rotary crank arm for braking [0027-0028]. Brioschi shows how there is more than one known type of interfacing between a rotatable crank arm and a respective linear motion transmitter besides the arm-end plate interface shown in Figure 2 of Dewey. Although they are of different shape, functionally, both interfaces are capable of transmitting rotational motion to linear motion and vice versa. Therefore, the teachings of Brioschi would be beneficial to the arrangement taught by Dewey. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the variable pitch fan assembly taught by Dewey-Roberts-Benevelli-Zipay-Albrecht such that the motion transmitter includes a spherical end portion and the rotary crank arm includes a spherical groove that receives the spherical end portion, extends lengthwise along a periphery of the rotary crank arm, and lies in an imaginary plane perpendicular to the crank rotation axis as suggested by Brioschi, to provide the benefit of a motion transmitting interface with reduced friction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745